t c memo united_states tax_court charles w newsom petitioner v commissioner of internal revenue respondent docket no filed date charles w newsom pro_se gary l bloom for respondent memorandum opinion dean special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the issues for decision are whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to an earned_income_credit some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in little rock arkansas at the time he filed his petition background petitioner and his wife longina newsom were legally married throughout taxable_year and remained married at the time of trial longina newsom is the mother of three daughters garanece shaw krissa williams and shanika west petitioner is not the biological father of any of longina newsom's children all of whom were born before her marriage to petitioner petitioner and longina newsom filed separate returns for taxable_year and each claimed single filing_status with one exemption for himself or herself and one dependency_exemption petitioner claimed krissa williams as his dependent and longina newsom claimed garanece shaw as her dependant in the notice_of_deficiency respondent determined that petitioner's proper filing_status was married_filing_separately and did not make an adjustment with respect to petitioner's dependency_exemption for krissa williams respondent disallowed petitioner's claims for head_of_household filing_status and earned_income_credit discussion head_of_household filing_status the first issue on which we focus is whether petitioner qualifies as a head_of_household an individual who qualifies as a head_of_household has special tax_rates applied to his taxable_income see sec_1 sec_2 provides that an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year petitioner concedes that he was legally married throughout the taxable_year therefore petitioner does not meet the requirements to file as a head_of_household under sec_2 petitioner also is not entitled to file as a head_of_household under sec_2 sec_2 provides that if a taxpayer is a married individual living apart from his spouse he may be treated as an unmarried taxpayer for head_of_household filing purposes if the taxpayer meets the requirements of sec_7703 6b sec_7703 treats an individual as not married if the taxpayer files a separate tax_return the taxpayer maintains a household that is for more than one-half of the taxable_year the principal_place_of_abode of the taxpayer's child for whom the taxpayer would be entitled to claim a dependency_exemption the taxpayer pays more than half the cost of maintaining the household for the tax_year and the taxpayer's spouse is not a member_of_the_household during the last months of the tax_year petitioner contends that he is entitled to head_of_household filing_status because he and longina newsom lived apart during the tax_year and because petitioner provided a household which was the primary residence for krissa williams for more than half of the tax_year petitioner however has failed to establish these facts the requirement of sec_7703 that a taxpayer's spouse not be a member of his household during the last months of the taxable_year is met if such household does not constitute such spouse's place of abode at any time during such year sec_1_7703-1 income_tax regs there was conflicting testimony regarding petitioner and longina newsom's living arrangements during the year at issue petitioner testified that he and longina newsom separated sometime in and with the exception of a 1l-month reconciliation in november of remained separated until date although petitioner testified that at no time during did he and longina newsom live together longina newsom testified that she and petitioner lived together for about one month in in further conflict with petitioner's assertion that he and mrs newsom did not live together during the year at issue petitioner filed a complaint on date instituting a divorce proceeding against longina newsom indicating that he and longina newsom did not separate until approximately date on the basis of the foregoing evidence we conclude that petitioner has not established that he and longina newsom maintained separate households throughout the last months of while such a finding is sufficient to determine that petitioner does not gualify as a head_of_household see sec_7703 b petitioner does not qualify on additional grounds even if we were to find on the basis of petitioner and longina newsom's testimony that krissa williams resided with petitioner for more than one-half of the year at issue petitioner failed to establish that he provided more than one-half the cost of maintaining his household as the principal_residence of krissa williams during the regulations provide guidance concerning the types of expenses which constitute the cost of maintaining a household these expenses include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises sec_1_7703-1 income_tax regs petitioner offered no evidence that he incurred these types of expenses in maintaining the households in which he alleges he and krissa williams lived petitioner testified that he and krissa williams lived pincite independence from january until date petitioner provided no evidence of his contributions toward maintaining this household according to petitioner krissa williams did not live with him during the summer months and it was not until date that krissa williams resumed her residence with petitioner petitioner testified that in date he and krissa williams moved into a home pincite windsor drive which petitioner testified he eventually purchased under a rent-to-buy agreement even if petitioner incurred the entire cost of maintaining his household pincite windsor drive he maintained this household for only the last months of the year we cannot presume that these expenses exceeded one-half of the cost of maintaining krissa williams' principal abode for the year we have no doubt that petitioner contributed to the care of krissa williams in fact respondent did not make an adjustment with respect to petitioner's dependency_exemption for krissa williams the regulations however specifically provide that the costs of maintaining a household do not include the cost of clothing education medical treatment vacations life_insurance and transportation sec_1_7703-1 income_tax regs without evidence of the cost of maintaining a household or of petitioner's contributions it is impossible to conclude that petitioner provided more than one-half of the cost of maintaining his household hence for the purposes of sec_7703 and sec_2 we will treat petitioner as married during the tax_year of accordingly we hold that petitioner is not entitled to claim head_of_household filing_status for taxable_year rarned income credit the remaining issue for decision is whether petitioner is entitled to an earned_income_credit for the taxable_year in issue sec_32 provides that an individual who is married within the meaning of sec_7703 must file a joint_return with his spouse for the taxable_year in order for sec_32 to apply petitioner has conceded that he and longina newsom were legally married during the year at issue petitioner also does not meet the requirements of sec_7703 which treats certain individuals living apart as not married thus we hold that petitioner is not entitled to an earned_income_credit for the tax_year because he did not file a joint_return with longina newsom to reflect the foregoing decision will be entered for respondent
